Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Amendment dated 3/29/2022.
2.    Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-9, 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natu et al. (“Natu”), U. S. Patent Publication No. 2005/0055486 and Tracey Bernath (Bernath”) U.S. Patent publication No. 2017/0180272.
Regarding Claim 1, Natu teaches a method for enabling a pre-boot screen to be accessed remotely, the method comprising:
during pre-boot on a computing system, creating, by a remote access basic input/output system (BIOS) [Para: 0020(BIOS-220)] module that is executed on a central processing unit (CPU) of the computing system, a remote access part in a graphics processing unit (GPU) of the computing system and a remote access memory region in GPU memory [Para: 0022 (when “pre-boot text screen” data is generated for a “graphic console redirection” to be used by remote access where the screen or graphics data can only be handled by a GPU at this stage)];
copying, by the remote access BIOS module, a pre-boot screen from a local screen memory region (from I/O buffer 350) to the remote access memory (EFI driver 370) region [Para: 0025(“360 is configured to capture the content of the I/O buffer 350 … a local screen … and may read the I/O buffer … and transmit the screen information to the EFI driver 370”)];
transferring, by the remote access part, one or more network packets to a network interface card (NIC) (interface 150) to thereby cause the NIC to send the one or more network packets to a remote access application executing on a remote computing system [Para: 0026(local console 310 may direct “a pre-boot text screen … to the remote terminal 320” where the screen data or graphics data packets are transmitted by NIC 150 as describe in para 0016)]. 
Natu does not disclose expressly the details of transferring in the GPU memory such as creating, by the remote access part, one or more network packets that include the pre- boot screen information that was copied to the remote access memory region.
In the same field of endeavor (e.g., communicating pre-boot information with another device), Bernath teaches creating, by an access part in a GPU, one or more network packets that include the pre- boot information for an access memory region [Para: 0056(“GPU process packets in buffer” where the “buffers 109 in GPU memory”)].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Natu’s teachings of copying, by the remote access BIOS module, a pre-boot screen from a local screen memory region to the remote access memory region and transferring, by the remote access part, one or more network packets to a network interface card to send the one or more network packets to a remote access application with Bernath’s teachings of creating, by an access part in a GPU, one or more network packets that include the pre- boot information for an access memory region for the purpose of reducing transmission time by sending packet by packet in order to improve communication with a remote receiver.
Regarding Claim 2, Natu teaches wherein the remote access BIOS module is a Driver Execution Environment (DXE) driver [Para; 0025(EFI driver execution environment for BIOS)].
Regarding Claim 3, Natu teaches in conjunction with creating the remote access part in the GPU and the remote access memory region in GPU memory, creating a local screen rendering part in the GPU and the local screen memory region [Para: 00229when a “pre-boot text screen” is generated)].
Regarding Claim 4, Natu teaches in conjunction with copying the pre-boot screen from the local screen memory region to the remote access memory region, sending, by the remote access BIOS module, a remote access request to the remote access part [Para: 0025(“360 is configured to capture the content of the I/O buffer 350 … a local screen … and may read the I/O buffer … and transmit the screen information to the EFI driver 370”)];
wherein the remote access part creates the one or more network packets in response to the remote access request [Para: 0022(“provide remote terminal 320 with screen information … pre-boot text screen” to system administrator in response to a request so that “the administrator may manage”].
Regarding Claim 5, Bernath wherein the remote access request specifies an IP address of the remote computing system [Para: 0047 (NIC writes data to memory mapped input/output address for an access request) and 0048].
Regarding Claim 6, Bernath teaches wherein creating the one or more network packets comprises including the IP address in each of the one or more network packets [Para: 0015(“assign each packet in each packet stream subset an index by the at least one network interface representing an offset indicating a location”  i.e., and an address was assigned each packet)].
Regarding Claim 7, Natu teaches wherein creating the one or more network packets that include the pre-boot screen comprise encapsulating the pre-boot screen in a payload of the one or more network packets [Para: 0022(a load provided in from of “local console 310 provides the remote terminal 320 with screen information … pre-boot text screen”)].
Regarding Claims 8 and 9, Natu teaches wherein encapsulating the pre-boot screen in the payload of the one or more network packets as set forth above. One of ordinary skill in the art at the time of the invention was filed to have formatting the payload in accordance with an application layer protocol or a markup language based of design criteria of packet transfer infrastructure in order to have efficient system.
 Regarding Claim 11, Natu teaches receiving, by the remote access BIOS module, user input that was received at the remote computing system while the pre-boot screen was displayed on the remote computing system [Para: 0022(when system administrator executes a “command from the remote terminal”)]; and
implementing the user input on the computing system [Para: 0022(when “system administrator may manage local console 310 from the remote terminal”)].

4.	Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natu and Bernath as applied to claim 1 above (hereinafter “Natu-Bernath”) and further in view of Chung-Cheng Cheng (“Cheng”), U.S. Patent publication No. 2013/0104215.
Regarding claim 10,  Natu-Bernath teaches all the limitation of claim 10 as described rejecting claim 1   above.    Natu-Bernath does not disclose expressly wherein transferring the one or more network packets to the NIC comprises using a peer-to-peer protocol.
In the same field of endeavor (e.g., system and device for managing network communicating), Cheng teaches wherein transferring the one or more network packets to the NIC comprises using a peer-to-peer protocol [Para: 0031(“network interface supports a Peer-to-Peer protocol”)].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified NatuBernat’s teachings of transferring one or more network packets as copying, by the remote access BIOS module, a pre-boot screen from a local screen memory region to the remote access memory region and transfer the packets to a remote access application with Cheng’s teachings of transferring the one or more network packets to the NIC comprises using a peer-to-peer protocol for the purpose of ensures that computing device can efficiently search the network for a file resource in order to reduce search time over network.

5.	Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natu and Bernath as applied to claim 1 above (hereinafter “Natu-Bernath”) and further in view of Hutzler et al. (“Hutzler”), U.S. Patent publication No. US 2012/0226910.
Regarding claim 12,  Natu-Bernath teaches all the limitation of claim 12 as described rejecting claim 1   above.    Natu-Bernath does not disclose expressly wherein creating the one or more network packets that include the pre-boot screen comprises encrypting the pre-boot screen.
In the same field of endeavor (e.g., system and device for managing data security in a network device), Cheng teaches wherein a pre-boot screen comprises encrypting the pre-boot screen [Para: 0055].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Natu-Bernat’s teachings of transferring one or more network packets as copying, by the remote access BIOS module, a pre-boot screen from a local screen memory region to the remote access memory region and transfer the packets to a remote access application with Hutzler’s teachings of a pre-boot screen comprises encrypting the pre-boot screen for the purpose of ensuring network security and authentication process where only authorized personal able handle sensitive boot data.
Response to Arguments
6.	Applicant's arguments filed on 3/29/22 have been fully considered but they are not persuasive. Applicant argues regarding Claim 1 that Natu teaches “nothing about a GPU, let alone teaching “creating ... a remote access part in a graphics processing unit (GPU) of the computing system and a remote access memory region in GPU memory … requires GPU memory”. Examiner disagrees. Natu teaches creating a “graphic console redirection” that initiates “pre-boot text screen” to be used by remote access [Para: 0022] where the pre-boot screen data or graphics data can only be hold and handled by a GPU at this stage. Natu also teaches “provide remote terminal 320 with screen information … pre-boot text screen” [Para: 0022]. Therefore, Natu is clearly transmitting a graphics data to a remote device which is (inherently) processed by a GPU. One of ordinary skill in the art would recognize that screen data or graphic screen data is held in GPU memory and processed by a GPU in order to be provided to the remote terminal 320.  
Applicant further argues that “creating, by the remote access part, one or more network packets that include the pre-boot screen that was copied to the remote access memory region.” This “remote access part” is in the GPU, and therefore, this limitation involves code in the GPU creating the network packets from content copied to the remote access memory region in GPU memory … Bernath … says nothing about a remote access part in a GPU creating network packets, let alone doing so to include the pre-boot screen that was copied to the remote access memory region in GPU memory”. 
First, Natu teaches GPU creating the network packets from content copied to a remote access memory region in GPU memory in order to “provide remote terminal 320 with screen information … pre-boot text screen” as set forth above. On the other hand, Bernath teaches creating, by an access part in a GPU, one or more network packets that include the pre- boot information for an access memory region [Para: 0056]. The combination of Natu and Bernath teaches the argued feature. 
Second, it appears that the applicant is arguing the references separately. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that Natu does not disclose “transferring, by the remote access part, the one or more network packets to a network interface card (NIC)” of GPU. Examiner already established how Natu transfer one or more network packets to NIC of GPU as set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187